Citation Nr: 1750449	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 40 percent for brain disease due to trauma (traumatic brain injury, TBI).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran attended a travel board hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of that hearing has been prepared and is associated with the file. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017 the Veteran, through his representative, submitted a Motion for Remand of Claim to AOJ specifically asking that the additional evidence received since the certification of the appeal to the Board be considered by the AOJ in the first instance, and not by the Board.  As the evidence received is pertinent medical evidence, to include a private doctor's assessment and recent VA examinations on the issues of PTSD and TBI, which have not been considered by the AOJ, the Board finds that the case must be remanded for the AOJ to adjudicate the claims and issue a decision. 

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, readjudicate the Veteran's claims of entitlement to an increased evaluation for PTSD and TBI, with specific consideration of the medical evidence from the Veteran's private doctor, as well as any evidence received after the August 2013 Statement of the Case.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

